Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146740                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146740
                                                                    COA: 307184
                                                                    Wayne CC: 11-001499-FC
  BYRON DEANDRE JONES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 24, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the portion of the Court of Appeals
  judgment stating that “[a] scoring decision is not clearly erroneous if the record contains
  any evidence in support of the decision” and “[s]coring decisions for which there is any
  evidence in support will be upheld.” People v Jones, 299 Mich App 284, 286 (2013)
  (quoting People v Hicks, 259 Mich App 518, 522 (2003), and People v Hornsby, 251
  Mich App 462, 468 (2002)). As this Court stated in People v Osantowski, 481 Mich 103,
  111 (2008), an appellate court reviews for clear error a trial court’s finding of facts, and
  “[a] trial court determines the sentencing variables by reference to the record, using the
  standard of preponderance of the evidence.” (Emphasis added.) In all other respects,
  leave to appeal is DENIED because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 30, 2013
           s0722
                                                                               Clerk